Citation Nr: 1534307	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the dorsal spine, prior to September 9, 2014, and in excess of 20 percent for degenerative disc disease of the thoracolumbar spine thereafter, including whether a separate rating for radiculopathy of the lower extremities is warranted prior to September 9, 2014, and whether a separate rating for radiculopathy of the upper extremities is warranted.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1956 to August 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.  

In February 2014, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In a January 2015 rating decision, the RO granted a 20 percent rating, effective September 9, 2014, for degenerative disc disease of the thoracolumbar spine (previously rated as osteoarthritis of the dorsal spine).  As this is only a partial grant of the benefit on appeal, the matter is still before the Board on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a separate rating for radiculopathy of the upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 9, 2014, the Veteran's back disability was manifested by symptoms of stiffening, cramping spasm, difficulty lifting or standing for prolonged periods of time and occasional immobility due to pain.

2.  Since September 9, 2014, the Veteran's back disability has been manifested by symptoms of stiffening, cramping spasm, difficulty lifting or standing for prolonged periods of time and occasional immobility due to pain.  The Veteran's forward flexion of the thoracolumbar spine has been limited to 50 degrees. 

3.  Prior to September 9, 2014, the Veteran suffered from radiculopathy of the left lower extremity productive of no more than mild incomplete paralysis.  

4.  Prior to September 9, 2014, the Veteran suffered from radiculopathy of the right lower extremity productive of no more than mild incomplete paralysis.  

5.  The Veteran is service connected for anxiety, rated as 30 percent disabling; duodenal ulcer, rated as 20 percent disabling; degenerative disc disease of the thoracolumbar spine, rated as 20 percent disabling; radiculopathy of the right and left lower extremities, rated as 20 percent disabling each; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined rating is 80 percent.  



6.  The Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  Prior to September 9, 2014, the criteria for a disability rating in excess of 10 percent for the service-connected osteoarthritis of the dorsal spine were not met or approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC), 5003 (2015).

2.  Since September 9, 2014, the criteria for a disability rating in excess of 20 percent for the service-connected degenerative arthritis of the spine have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC), 5242 (2015).

3.  Prior to September 9, 2014, the Veteran is entitled to a separate 20 percent rating for his radiculopathy of his left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a Diagnostic Code 8621 (2015).

4.  Prior to September 9, 2014, the Veteran is entitled to a separate 20 percent rating for his radiculopathy of his right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a Diagnostic Code 8621 (2015).

5.  The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim of entitlement to TDIU, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In regard to the claim for an increased rating, under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in March 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim for an increase.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded VA examinations in June and July 2009 and September 2014.  The examiners reviewed the Veteran's claims folder and provided an assessment of the Veteran's current symptoms.  Therefore, the Board finds that the examinations are adequate for rating purposes. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for osteoarthritis of the dorsal spine/ degenerative disc disease of the thoracolumbar spine

Prior to September 9, 2014, the Veteran's back disability was rated under Diagnostic Code 5003 for osteoarthritis of the dorsal spine.  From September 9, 2014, the Veteran's back disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  He is also separately rated under Diagnostic Code 8621 for radiculopathy of the right and left lower extremities. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When, however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 20 percent disability is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes: a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.
Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Under Diagnostic Code 8621, neuritis relating to impairment of the external popliteal nerve is rated as follows: a 10 percent rating is assigned for mild incomplete paralysis, moderate incomplete paralysis is assigned a 20 percent rating, and severe incomplete paralysis is assigned a 30 percent rating.  Complete paralysis with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of toes; abduction of foot loss, weakened adduction; anesthesia covers entire dorsum of foot and toes is assigned a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8621 (2014).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2015).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Treatment records dated from February 2008 through June 2014 from Axelson Chiropractic show consistent treatment for lower back/neck pain.  The records indicate that the Veteran had frequent muscle spasms, hypomobility, and end point tenderness indicative of subluxation at left L2 and right L5.  The Veteran reported pain ranging from 3 to 6 out of 10 on a scale of 1 to 10.  Range of motion loss in the right sacroiliac, lumbar and lower thoracic regions was noted, but not specifically indicated.  

In a March 2009 letter from Dr. T.A. at the Axelson Chiropractic writes that the Veteran "has cervical, thoracic, lumbar and pelvic subluxation complex complicated by degenerative joint and disc disease, cervical and lumbar spinal stenosis."  Dr. T.A. states that "this results in neurological symptoms in the upper and lower extremities, moderate neck and low back pain with muscle spasms."  

The Veteran was afforded a VA (spine) examination in June 2009 where the Veteran reported symptoms of stiffness, numbness, loss of bladder control and constant pain.  He reported that the pain traveled throughout his neck and back and was an aching and cramping pain.  The Veteran reported the pain severity was a 9 on a scale of 1 to 10 and was exacerbated by physical activity and stress.  He reported that his pain was sometimes relieved by taking Naprosyn and he is able to function while taking this medication.  The Veteran denied an incapacitation in the previous 12 months.  He reported functional impairment of difficulty performing physically demanding activities.  

On examination, the examiner noted that the Veteran's posture and gait were normal and the Veteran did not require any assistive device for ambulation.  There was no evidence of radiation of pain, spasms or tenderness to the cervical spine.  Cervical spine range of motions revealed left lateral flexion decreased to 30 degrees and left rotation to 60 degrees.  The examiner noted these limitations occurred secondary to pain and after repetitive use, there was evidence of pain, fatigue, and lack of endurance.  The remaining ranges of motion for flexion, extension, and right lateral and rotations were normal.  Lumbar ranges of motion were also normal, with no evidence of pain.  The examiner noted no evidence of weakness or incoordination.  The major functional impact was pain.  There was no evidence of radiation of pain, spasms or tenderness on the Veteran's thoracolumbar spine.  There was no evidence of ankylosis and the straight leg test was negative bilaterally.  There was no evidence of intervertebral disc syndrome with nerve root involvement.  The Veteran had normal motor and sensory functions in the lower and upper extremities.
The examiner noted that the Veteran had difficulty lifting heavy items and performing physically demanding activities of daily living due to his back condition.  

In his December 2009 Notice of Disagreement, the Veteran stated that his osteoarthritis had worsened over the years and he currently has to take NAPROXEN for his condition.  He also stated that he has been receiving chiropractic adjustments approximately 2 to 3 weeks per year and massage therapy 30 minutes every week to 1 hour every 2 weeks.  

A February 2010 letter from Dr. T.A. at Axelson Chiropractic states that the Veteran had been treated 19 times during 2009.  T.A. states that the Veteran's symptoms include chronic pain, muscle spasms, inflammatory reactions, numbness, tingling, restlessness, muscle weakness, balance and equilibrium issues and fatigue.  The Veteran's treatment includes chiropractic adjustments, active release techniques (ART), and soft tissue management.  

A February 2010 radiology report from the CCHC Imaging Center indicates that the Veteran's CT scan revealed degenerative changes in the lumbosacral spine.  

The Veteran also submitted a letter from his massage therapist, N.S., who listed the Veteran's 19 visits in 2009.  The Veteran also included chair massage records which show treatment to help restore normal range of motion to his upper torso.  His chair massage therapist indicated that without the treatment, the Veteran reported pain while turning his head, reaching and lower back muscle contraction while walking.  

A November 2013 letter, Dr. T.A. states that the Veteran experiences chronic pain, muscle spasms, and inflammation.  He writes that the Veteran's symptoms include numbness, tingling, radiating pain into the extremities, muscle weakness, balance/equilibrium issues, chronic fatigue and bilateral shoulder instability.  Dr. T.A. states that the Veteran has moderate to severe degeneration of his cervical spine.  "Spinal stenosis developed as a result of narrowing of foramen due to facet hypertrophy and osteophytes.  [The Veteran] also has moderate degenerative disc and joint disease of the thoracic spine from T6-T10.  His lumbar spine consists of moderate to severe facet hypertrophy, disc thinning and osteophyte formation resulting in spinal stenosis."  

A March 2014 letter from Dr. T.A. states that the Veteran has moderate to severe degenerative joint disease in the cervical, thoracic and lumbar spine.  He also notes that the Veteran has moderate to severe degenerative changes in both shoulder joints.  "Due to his condition, he is unable to do any form of physical work or activities such as prolonged sitting or standing, lifting over 25 pounds or repetitive lifting movements, bending, twisting or squatting.  These activities exacerbate his condition."  

The Veteran was afforded a VA examination in September 2014 where the examiner noted the Veteran's degenerative disc disease of the lumbar spine with disc herniation.  The Veteran reported daily back and neck pain.  He reported that the pain causes sleep problems and difficulty sitting for extended periods of time.  He reported that on occasions, he experiences sciatica and has pain which runs down the back of both of his legs.  

On examination, the examiner noted the Veteran's range of motion was 50 degrees for forward flexion, with painful motion at 50 degrees; 25 degrees extension, with no objective painful motion; 25 degrees right lateral flexion, with painful motion at 25 degrees; and 20 degrees left lateral flexion, with painful motion at 20 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions and had additional limitation in range of motions of the thoracolumbar spine following repetitive use testing.  The Veteran exhibited less movement than normal and weakened movement after repetitive use testing.  The Veteran reported sharp and moderate localized tenderness or pain to palpation.  The examiner noted no evidence of guarding or muscle spasms in the back; no muscle atrophy and normal reflexes.  The sensory examination was normal.  The straight leg test was positive for both legs.  The examiner also noted moderate intermittent radiculopathy in the right and left lower extremities.  The examiner noted that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, with no incapacitating episodes in the previous 12 months.  
Based on the foregoing, the Board finds that a rating in excess of 10 percent, prior to September 9, 2009, is not warranted.  In that regard, the evidence indicates that the Veteran experienced pain, muscle spasms and tenderness.  However, there is no evidence which indicates that the Veteran's forward flexion was limited to 60 degrees, but not greater than 85 degrees, which is the minimum compensable rating level under Diagnostic Code 5242.  Diagnostic Code 5003 provides a 10 percent rating for degenerative arthritis where the limitation of motion of a specific joint is noncompensable.  Here, the Veteran's normal range of motion results do not provide for a compensable rating under Diagnostic Code 5242.  Therefore, the Veteran is entitled to 10 percent rating, but no higher, under Diagnostic Code 5003.  In order to be entitled to a higher rating under Diagnostic Code 5003, there must be x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional exacerbations.  There is no such evidence present.  

Since September 9, 2014, the Board finds that a rating in excess of 20 percent is not warranted.  In that regard, the evidence indicates that the Veteran's forward flexion is limited to 50 degrees.  Diagnostic Code 5242 provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  In order to be entitled to a higher rating, there must be evidence of forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  There is no such evidence present.  

The Board notes that the September 2014 examiner diagnosed the Veteran with IVDS.  Diagnostic Code 5243 provides that IVDS is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes, whichever method results in a higher evaluation.  Note (1) defines incapacitating episodes as signs and symptoms which require doctor prescribed bed rest.  Here, the evidence indicates that although the Veteran carries a diagnosis of IVDS, there is no evidence of incapacitating episodes.  Although there is evidence that the Veteran experienced severe pain for several days after lifting heavy items, see Board hearing transcript, pp. 5-7, there is no evidence that the Veteran was prescribed bed rest.  Therefore, the Board will evaluate the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine.  
The Board finds that the Veteran is entitled to a separate rating for radiculopathy of the lower extremities for the entire claims period on appeal.  In that regard, Dr. T.A. stated in a March 2009 letter that the Veteran experienced neurological symptoms in his upper and lower extremities.  Dr. T.A. has consistently treated the Veteran and has noted similar symptoms in his treatment notes.  Although the subsequent June 2009 VA examination revealed normal sensory functions, the Board finds that it is unlikely that the Veteran developed the radiculopathy in September 2014 when he underwent a VA examination.  The Veteran has consistently reported radiating pain throughout the period on appeal.  Based on Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would be entitled to a separate rating for objective neurological abnormalities.  The Board finds both Dr. T.A. and the June 2009 VA examiner's opinion to be both probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both the private and VA medical professionals offered well-supported rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although the doctors provided opposing opinions, it appears that they considered the same factual evidence.  

In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a separate rating, prior to September 9, 2009, for radiculopathy of the lower extremities.  Based on Diagnostic Code 8621, a 20 percent rating is warranted for moderate incomplete paralysis for each lower extremity.  The RO has already assigned such a rating, effective September 9, 2014.  

The Board notes that at the June 2009 VA examination, the Veteran reported bladder loss.  Bladder impairment is compensable under a separate rating pursuant to Diagnostic Code 5242, Note (1).  The Veteran is competent to report symptoms such as a bladder loss.  However, the Board finds that the Veteran is not credible.  This statement is inconsistent with the other evidence of record, medical and lay.  The Veteran has consistently reported his symptoms of pain, numbness, muscle spasms, and tenderness.  Other than his statement at the June 2009 examination, the Veteran never reported bladder loss.  It is reasonable to infer that if the Veteran suffered from such a symptom, he would have verbalized it in his many correspondences and visits to the doctor.  Therefore, the Board finds that the evidence is against a finding that the Veteran suffers from bladder loss.  

IV.  Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative arthritis of the spine is inadequate.  Here, the Veteran's service-connected degenerative arthritis of the spine is manifested by signs and symptoms such as aching and sharp pain and intermittent limited ranges of motion.  These contentions do not rise to the level of an "exceptional picture."  Indeed, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, the rating schedule accounts for the Veteran's limited and painful movements.  Consequently, the available schedular evaluations are adequate to rate this disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for generalized anxiety disorder, degenerative arthritis of the spine, duodenal ulcer, inflammation of the external popliteal nerves, tinnitus and hearing loss.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's generalized anxiety disorder, degenerative arthritis of the spine, duodenal ulcer, inflammation of the external popliteal nerves, tinnitus and hearing loss combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V.  TDIU.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is service connected for anxiety, rated as 30 percent disabling; duodenal ulcer, rated as 20 percent disabling; degenerative disc disease of the thoracolumbar spine, rated as 20 percent disabling; radiculopathy of the right and left lower extremities, rated as 20 percent disabling each; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined rating of 80 percent meets the threshold requirement of 38 C.F.R. § 4.16(a).

The Veteran previously worked as the director of the city public library for over 10 years and has a master's degree in library science.  See February 2014 VA Form 21-8940.  The Veteran stated that he had personality conflicts at his last job and "these pressures and other job demands resulted in increased manifestations of [his] service connected disabilities."  See February 2014 VA Form 21-8940.  He stated these difficulties caused him to lose his job "seven years earlier than planned."  Id.  

The Veteran was afforded a VA (psychological) examination in June 2009 where the Veteran reported systemic complaints of anxiety.  He reported that "he never knows how he will feel."  He stated that he limits his social interactions due to his anxiety and only sleeps 5 hours at a time.  He reported that he is very angry about what he has been through and feels easily irritated.  He reported that he retired from his previous job due to his anxiety.  

On examination, the examiner noted that the Veteran was oriented to person, place, time and purpose.  His affect and mood was anxious; his thought processes were normal and his memory was intact.  There were no suicidal or homicidal ideations. The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships.  His symptoms cause occupational and social impairment with occasional decreases in work efficiency and intermittent inability to perform occupational tasks.  The examiner noted that the Veteran functioned satisfactorily with routine behavior, self-care and normal conversation.  His GAF score was 60.  

The Veteran was afforded a VA (audiological) examination in June 2009 where the Veteran reported symptoms of ringing in the ears and difficulty understanding speech during background noise.  The Veteran reported that he did not experience any overall functional impairment from his hearing disabilities.  The examiner diagnosed the Veteran with moderately severe sensorineural hearing loss and constant tinnitus.  The examiner noted that the Veteran may have difficulty going to sleep due to the ringing in his ears and difficulty hearing while there is background noise.  

In a December 2009 Notice of Disagreement, the Veteran stated that his ulcer condition had worsened to the point of needing to take Omeprazole in addition to his antacids.  He also stated that his back disability had worsened to the point where he now has massage therapy appointments every week, an increase from once every two weeks.  

A January 2010 letter from Dr. K.L. at New Bern Internal Medicine and Cardiology states he has treated the Veteran for worsening abdominal complaints and dyspepsia over the previous year.  Dr. K.L. stated that he increased the Veteran's medication, to no avail and has seen the Veteran several times over the course of 6 months.  

As noted above, Dr. T.A. opined that "Due to his condition, he is unable to do any form of physical work or activities such as prolonged sitting or standing, lifting over 25 pounds or repetitive lifting movements, bending, twisting or squatting.  These activities exacerbate his condition."  

At a September 2014 VA examination, the Veteran reported his duodenal ulcer caused symptoms which included bloating, nausea, and pain in his stomach and weight fluctuation.  The examiner noted that functional impairment included increased symptoms when eating certain types of food.  

The Board finds the VA examination and private medical reports as well as the Veteran's lay statements to be probative in nature.  They provide a picture of the Veteran's occupational limitations.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that he is unable to obtain and maintain substantially gainful employment.  As a result of his spine disorder, he would not be able to stand, sit or walk for extended periods of time.  He would also have problems with lifting and carrying heavy objects and repetitive bending.  Moreover, his ulcer causes frequent abdominal pain.  His anxiety causes him to not sleep well, which would make it hard for him to concentrate and stay awake.  His spine disability makes both physical and sedentary employment positions difficult.  Although the Veteran has an advanced degree, his physical and mental disabilities severely limit the types of jobs he would be qualified and capable of completing.

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a).  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


ORDER

Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the dorsal spine, prior to September 9, 2014, and in excess of 20 percent for degenerative disc disease of the thoracolumbar spine thereafter, is denied.  

Entitlement to a separate 20 percent rating for radiculopathy of the left lower extremity, prior to September 9, 2014, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a separate 20 percent rating for radiculopathy of the right lower extremity, prior to September 9, 2014, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

As mentioned above, Dr. T.A. stated in a March 2009 letter that the Veteran experienced neurological symptoms in his upper and lower extremities.  Based on Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would be entitled to a separate rating for objective neurological 


abnormalities.  There was further evidence to rate the Veteran's lower extremities.  In that regard, there was evidence that the Veteran's radiculopathy of the bilateral lower extremities caused moderate incomplete paralysis.  However, there is insufficient evidence to rate the upper extremities.  Therefore, on remand, the Veteran should be afforded a VA examination which addresses whether the Veteran has radiculopathy of the upper extremities and its severity.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the September 2014 examiner (or, if he is unavailable, an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is asked to provide an opinion to the following questions:

a)  Whether it is at least as likely as not (50 percent probability or greater) that that the Veteran has radiculopathy (or other neurologic abnormity) of the upper extremities.  Please provide a complete rationale.

b) If so, determine the current nature and severity of the Veteran's radiculopathy (or other neurologic abnormality) of the upper extremities.  Any necessary studies or testing should be performed and the results reported in detail.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on 



examination should be noted in the report of the evaluation.  For each nerve or radicular group affected, the examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe.

The examiner's attention is directed to Dr. T.A.'s March 2009 letter which states that the Veteran experienced neurological symptoms in his upper and lower extremities and the September 2014 examination which notes moderate radiculopathy of the lower extremities.  The examiner's attention is also directed to the Veteran's competent and credible reports of radiating pain in his upper extremities.  

All opinions expressed should be accompanied by supporting rationale.

2.  Thereafter, readjudicate the issue on appeal as noted.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


